DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1 – 21 were originally filed.

In the amendment dated 6/10/2020, the following has occurred: Claims 1, 4, 7, 10, 12 – 16, and 18 – 21 have been amended; Claim 9 has been canceled.
Claims 1 – 8 and 10 – 21 are pending.
Priority
The instant application claims South African priority to application 2017/08360 dated 12/11/2017 and application 2018/02104 dated 4/3/2018.  Regarding claims 10 – 19 and 21:
Claims 10 and 21 include, “inputting a feature set including at least a subset of the data points” that is not found in the parent applications.
Claim 13 includes, “wherein the machine learning component includes a plurality of classification components and a consensus component.” Neither of these components are discussed in the parent applications.  
For at least claims 10 – 19 and 21, the priority date is 12/11/2018.
The Examiner notes that the Applicant discusses the PANDA project within the 2017/08360 priority application.  PANDA only occurs once on page 22, lines 27 – 29, “The mobile software application (356) may provide a Paediatrics Attention Deficit Disorder App (PANDA) and may operate on different levels of sophistication.”  The Examiner is not aware of any use of this PANDA app in this country before the filing of this application MPEP  § 2132 Pre-AIA  35 U.S.C. 102(a)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed toward “memory for storing.” The Specification, page 39, lines 34 – 36 includes, “A computer program product may be provided by a non-transient computer-readable medium, or may be provided via a signal or other transient means via the communications interface (930).” The transient means are not patentable.
Claims 1 –  17 and 19 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 17 and 19), machine (claims 20 and 21), which recite steps of 
Independent claims 1 and 20
providing an environment which is output to a user and with which the user is required to interact by way of a series of instructions, wherein the virtual environment includes a number of environment-based discriminators which based on a user's interaction relative thereto facilitate discrimination between a user with and without a condition;
recording data points relating to the user's interaction in relation to each of the number of environment-based discriminators including recording user input and associating it with data relating to environment-based discriminators output to the user using time- and/or position-stamping of input parameters and game assets;
compiling a payload including the recorded data points and a user identifier; and
outputting the payload
Independent claim 10
receiving a payload including recorded data points and a user identifier uniquely identifying a user, wherein the data points relate to the user's recorded interaction with an environment in relation to each of a number of environment-based discriminators included within the environment by the recording user input and associating it with data relating to environment-based discriminators output to the user using time- and/or position-stamping of input parameters and game assets, wherein the environment-based discriminators and the user's interaction relative thereto facilitate discrimination between a user with and without a condition, wherein the environment is output to the user via one or more output components and wherein the user is required to interact with the environment by way of a series of instructions;
inputting a feature set including at least a subset of the data points to discriminate between users with and without the condition by identifying patterns in the feature set which are indicative of the presence or absence of the condition and labelling the feature set accordingly;
receiving a label indicating either the presence or absence of the condition; and
outputting the label in association with the user identifier.
These steps of claims 1 –  17 and 19 – 21, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 9, 11 – 17, 19, and 21, reciting particular aspects of how an assessment may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer-implemented or system amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of outputting  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 9, 11 – 17, 19, and 21, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 –  17 and 19 – 21; receiving, inputting, and outputting, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
The Examiner notes that if the Applicant were to amend the claims to include more of the machine learning process, the Examiner would then change the rationale to be related to performing mathematical operations.
Additional elements:
Communication device, page 10, lines 20 -30
The communication devices (104) may be any suitable computing devices capable of communicating with the server (102) via the communication network (106). Some or all of the communication devices (104) may be portable, handheld communication devices. Each communication device may include a multi-touch-sensitive display, speakers, wireless connectivity and motion sensors (such as a three-axis accelerometer and/or gyroscope). Exemplary communication devices include mobile phones, tablet computers, wearable computing devices, virtual reality headsets, gaming consoles, desktop or laptop computers, smart appliances and the like. Each communication device (104) may include one or more output components via which a virtual environment may be output to a user thereof. Exemplary output components may include a display (e.g. multi-touch sensitive display), speaker, haptic (e.g. vibrator) output 30 component and the like.
Server, page 18, lines 11 – 17 
The server computer (102) may be any appropriate computing device configured to perform a server role. Exemplary devices include distributed or cloud-based server computers, server computer clusters, powerful computing devices or the like. The server (102) may be configured to communicate with the communication devices (104) by way of the communication network (106) and may have access to a database (108) in which a plurality of user records as well as other data and/or information may be stored.
Virtual environment, page 11, lines 1 – 6
The mobile software application may provide a virtual environment which is in the form of or resembles a video game or computer game. An exemplary virtual environment (202) is illustrated in Figure 2A to 2D. The virtual environment may include a virtual character (204) and a number of environment-based discriminators which facilitate discrimination between a user with and without a particular condition based on how the user interacts with the discriminator.
The Examiner notes that the machine learning is not positively being claimed as part of the invention.  The invention steps are inputting into a machine learning algorithm and receiving from the machine learning algorithm.  Whether the algorithm is used to compute a solution is not positively claimed.  However, if it was, then the Algorithms are also described as being well-understood, routine, and conventional as stated in the Specification: (Emphasis added)
Page 20, lines 26 – 34 In some cases, data recorded from the plurality of communication devices (104) may be retained in the database (108) and employed for the purpose of developing an artificial intelligence type of data compilation. The machine learning component may be configured to discriminate between users with and without the condition by identifying patterns in the feature sets which are indicative of the presence or absence of the condition and labelling the feature sets accordingly. The machine learning component may implement a suitable machine learning algorithm and may implement one or more of supervised, unsupervised and reinforcement learning. The machine learning component and training thereof is described in greater detail below, with reference to Figure 4.
Page 26, lines 21 – 25 The machine learning component may include one or more classification components configured to classify the feature set based on patterns included therein. The or each classification component may implement a suitable classification algorithm, for example a neural network-, boosted decision tree- or locally deep support vector machine-based algorithm.
Page 29, lines 29 – 36 The machine learning classifier may be a two-class model and may be implemented using any suitable learning approach, such as supervised learning, unsupervised learning or the like. It should however be appreciated that any suitable techniques may be used to categorise or class samples of data. In some cases, where a variety of different conditions are being screened for and/or monitored, a higher class model may be used. Supervised learning may be a technique used to train a two-class machine learning classifier to categorise the user data samples. This learning technique gives the machine learning classifier access to the true diagnostic condition of the users while the classifier is training how to categorise the users.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 9, 11 – 17, 19, and 21, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a written description rejection. The invention claims the use of a machine learning algorithm.  As quoted above, the Specification states that any suitable algorithm could be used.  However, the Specification does not disclose the factors for suitability. The Applicant provides no examples of suitable machine learning algorithms.
Claim 13 includes, “inputting each of the classifications into the consensus component, wherein the consensus component evaluates the classifications of each of the classification components and outputs a label indicating either the presence or absence of the condition based on the consensus.” This is a written description rejection. The invention does not disclose how this occurs.  In a related matter, it is not clear that the Applicant possess the particular “consensus component” and the “classification component” and how they specifically make up the “machine learning component.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 21 have been amended to include, “including recording user input and associating it with data relating to environment-based discriminators output to the user using time- and/or position-stamping of input parameters and game assets.”  The limitation represents a series of prepositional phrases and it is not clear grammatically, the Applicant’s intent.  This is a rejection vs an obviousness statement because the Examiner is not sure of the correct language.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 10 and 21 include the limitation,
inputting a feature set including at least a subset of the data points into a machine learning component configured to discriminate between users with and without the condition by identifying patterns in the feature set which are indicative of the presence or absence of the condition and labelling the feature set accordingly
However, the “feature set” is not yet defined by the invention.  It is not clear what data is part of the claimed feature set.  Therefore, the claimed feature set is empty. The Examiner believes that the claim is missing a step.
Claim 13 includes several limitations related to “segments”  
wherein each of the plurality of classification components is associated with a corresponding segment of the virtual environment, wherein the feature set is partitioned to delineate features obtained from each of the segments – Are “corresponding segment” and “each of the segments” the same items?  
inputting features obtained from a particular segment into the associated classification
component – It should be noted that the “particular segment” is not defined. Therefore, there is no data and it appears that there is a step defining the particular segments.  How does the particular segment relate to a corresponding segment?
Claim 14 recites the limitation "the segment of the virtual environment" in the second line.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 includes this limitation but claim 12 does not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12 and 15 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Martucci et al., U.S. Pre-Grant Publication 2017/ 0098385 in view of Roots et al., U.S. Pre-Grant Publication 2015 / 0305663.
As per claim 1,
Martucci teaches a computer-implemented method for screening for and monitoring conditions associated with neuro-developmental disorders, comprising:
providing a virtual environment (paragraph 33, graphical representation of the framework for setting personalized difficulty and rewards in an adaptive training regimen – The Specification does not limit what is required to be a “virtual environment”),
which is output to a user via one or more output components of a communication device (paragraph 42, touch screen display) and 
with which the user is required to interact by way of a series of instructions input into the communication device (paragraph 36, offered instructions paragraph 43, assessment and evaluate),
wherein the virtual environment includes a number of environment-based discriminators (paragraphs 43 assessment 58 evaluation for ADHD)
which based on a user's interaction relative thereto facilitate discrimination between a user with and without a condition (paragraph 43, tapping for example);
recording data points relating to the user's interaction in relation to each of the number of environment-based discriminators (paragraph 43, tapping) including
recording user input (paragraph 45 performance data) and 
associating it with data relating to environment-based discriminators output to the user using time- and/or position-stamping of input parameters and game assets (paragraph 46, position and figure 1 Time Scale / paragraphs 33 - 35);
compiling a payload including the recorded data points and a user identifier (paragraph 43, user profile including demographic information paragraph 149, upload to secure database paragraph 36 saved subject profiles and data - It should be noted that the specification describes payload in the same terms as this limitation.); and
Martrucci does not explicitly teach however, Roots further teaches the method comprising:

outputting the payload  (paragraph 40, the data from the game) 
for input into a machine learning component configured to discriminate between users with and without the condition by identifying patterns in the data points (paragraphs 40 – 45 and table 2.5 patterns showing disctinctiveness).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Martrucci.  One of ordinary skill in the art at the time of the filing would have added these features into Martrucci with the motivation to predict executive functioning disorders, with data collected from test subjects' gameplay using a machine learning approach (Roots, paragraph 9).
As per claim 2, Martrucci in view of Roots teaches the method of claim 1 as described above.
Martrucci further teaches the method wherein the virtual environment includes a virtual character and a segment (Figures 5A – 6 paragraph 139 tasks – Specification, page 8, lines 30 – 33 includes, “The condition may be a medical condition. In some aspects, a mobile software application provides an open world virtual environment through which a user can, by way of instructions, input into a communication device, executing the application, navigate a virtual character between multiple different segments (or "mini-games").”  The Specification does not define what a mini-game is or provide examples of how a mini-game must operate.).
As per claim 3, Martrucci in view of Roots teaches the method of claim 2 as described above.
Martrucci further teaches the method wherein the user interaction includes controlling navigation of the virtual character through the segment (paragraph 139 steer).
As per claim 4, Martrucci in view of Roots teaches the method of claim 1 as described above.
Martrucci further teaches the method wherein the virtual environment includes a plurality of segments (paragraph 139, tasks),
wherein different segments include different environment-based discriminators for facilitating discrimination between users with and without different conditions (paragraph 139, tapping vs tracking).
As per claim 5, Martrucci in view of Roots teaches the method of claim 4 as described above.
Martrucci further teaches the method wherein one or more segments are in the form of a mini-game and include a number of difficulty levels associated therewith (paragraph 140, difficulty levels).
As per claim 6, Martrucci in view of Roots teaches the method of claim 5 as described above.
Martrucci does not explicitly teach however, Roots further teaches the method wherein each segment is configured to facilitate discrimination between different conditions associated with neuro-developmental disorders (paragraph 53 and table 4).
It would have been obvious to add these features into Martrucci for the reasons as described above.
As per claim 7, Martrucci in view of Roots teaches the method of claim 1 as described above.
Martrucci further teaches the method wherein each of the number of environment-based discriminators includes one or more of:
a stimulus output element provided in the virtual environment and output from the communication device to the user, wherein the stimulus output element is configured to prompt a predetermined expected instruction input into the communication device by the user (paragraph 139, tapping vs navigating);
a distractor output element provided in the virtual environment and output from the communication device to the user, the distractor output element being configured to distract the user from required interaction with the virtual environment (paragraph 139, tapping vs navigating); and
a pause or exit input element configured upon activation to pause or exit the virtual environment.
As per claim 8, Martrucci in view of Roots teaches the method of claim 7 as described above.
Martrucci further teaches the method wherein recording data points relating to the user's interaction in relation to an environment-based discriminator in the form of a stimulus output element includes one or more of:
recording a time stamp corresponding to the time at which the stimulus output element is output from the communication device to the user;
recording a time stamp corresponding to the time at which the user inputs an input instruction in response to output of the stimulus output element; and
evaluating an input instruction received in response to output of the stimulus output element against the predetermined expected instruction input (paragraph 36, evaluation).
The Examiner must emphasize that Roots includes a time stamp for an event (table 2). Also, the claimed regards “recording a time” but the Specification does not perform any determination explicitly using the time. There is a determination of response time however, Martrucci teaches that.  Lastly, all computers include a clock which is then used by databases when recording data.  The Examiner notes that requiring a time stamp would therefore have been obvious.
As per claim 10,
Martrucci in view of Roots teaches a computer-implemented method for screening for and
monitoring conditions associated with neuro-developmental disorders as described above in claim 1.
The Examiner notes that the functional portions of claim 1 and claim 10 are similar. 
As per claim 11, Martrucci in view of Roots teaches the method of claim 10 as described above.
Martrucci further teaches the method 
including compiling at least a subset of the data points into a feature set (paragraph 149 secure database),
wherein the subset of data points represent first order features (paragraphs 6 and 10), and 
wherein the method includes:
processing the first order features to generate second order features (paragraph 94 data analysis); and,
including at least a subset of the second order features together with the subset of the first order features in the feature set (paragraph 94 standard learning approaches).
As per claim 12, Martrucci in view of Roots teaches the method of claim 10 as described above.
Martrucci does not explicitly teach however, Roots further teaches the method wherein the machine learning component includes a classification component configured to classify the feature set based on patterns included therein (paragraph 46 and 53).
It would have been obvious to add these features into Martrucci for the reasons as described above.
As per claim 15, Martrucci in view of Roots teaches the method of claim 12 as described above.
Martrucci does not explicitly teach however, Roots further teaches wherein the or each classification component implements a neural network-, boosted decision tree- or locally deep support vector machine-based algorithm (paragraph 63, vector).
It would have been obvious to add these features into Martrucci for the reasons as described above.
As per claim 16, Martrucci in view of Roots teaches the method of claim 10 as described above.
Martrucci further teaches wherein the method includes associating one or more of the recorded data points, the feature set and the label with a user record linked to the user identifier (paragraph 36, subject profile).
As per claim 17, Martrucci in view of Roots teaches the method of claim 16 as described above.
It should be noted that claim 16 includes “one or more of” which means “label” is not required. Therefore, this limitation is not performed.
As per claim 18, Martrucci in view of Roots teaches the method of claim 10 as described above.
Martrucci does not explicitly teach however, Roots further teaches the method wherein the method includes training the machine learning component using training data including pre-labelled feature sets (paragraph 55. It should be noted that the training data includes “pre-labelled feature sets” however it isn’t required that this data be used to train).
Page 19, lines 6 – 14: The server computer (102) may initially and in some cases continually train (251) a machine learning component with training data including pre-labelled feature sets. The pre-labelled feature sets may be feature sets which are labelled with the condition of the user who caused generation of data points from which the feature set is compiled. The pre-labelled feature sets may be associated with one or more segments of the virtual environment (i.e. it may be labelled with one or more identifiers of the segments from which it was obtained). In some cases, the pre-labelled feature sets may be associated with particular discriminators included within the virtual environment.
It would have been obvious to add these features into Martrucci for the reasons as described above.
As per claim 19, Martrucci in view of Roots teaches the method of claim 10 as described above.
Martrucci does not explicitly teach however, Roots further teaches the method wherein the condition is linked to a spectrum and the label indicates either the presence or absence of the condition by indicating a region of the spectrum with which the feature set is associated (paragraph 53 where “region of the spectrum” is understood to be binary).

As per claim 20,
Martrucci in view of Roots further teaches the system as described above in claim 1
As per claim 21,
Martrucci in view of Roots further teaches the method as described above in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Slobounov et al Pub. No.: US 2012/0108909 A user-friendly reliable process is provided to help diagnose (assess) and treat (rehabilitate) impairment or deficiencies in a person (subject or patient) caused by a traumatic brain injury (TBI) or other neurocognitive disorders.
Wilkinson et al Pub. No.: US 2001/0034615 The apparatus in accordance with a preferred embodiment of the invention an initial assessment server and monitor server that combines patient medical and family history reporting with assessment, scoring and reporting, diagnosis support, treatment planning, outcome reporting, and other useful information in an integrated online system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626